                     Case 4:20-cv-05640-YGR Document 745 Filed 05/24/21 Page 1 of 2


            1    THEODORE J. BOUTROUS JR., SBN 132099       MARK A. PERRY, SBN 212532
                 tboutrous@gibsondunn.com                   mperry@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666               CYNTHIA E. RICHMAN (D.C. Bar No.
                 rdoren@gibsondunn.com                      492089; pro hac vice)
            3    DANIEL G. SWANSON, SBN 116556              crichman@gibsondunn.com
                 dswanson@gibsondunn.com                    GIBSON, DUNN & CRUTCHER LLP
            4    JAY P. SRINIVASAN, SBN 181471              1050 Connecticut Avenue, N.W.
                 jsrinivasan@gibsondunn.com                 Washington, DC 20036-5306
            5    JASON C. LO, SBN 219030                    Telephone: 202.955.8500
                 jlo@gibsondunn.com                         Facsimile: 202.467.0539
            6    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue Los Angeles, CA     ETHAN DETTMER, SBN 196046
            7    90071-3197 Telephone: 213.229.7000         edettmer@gibsondunn.com
                 Facsimile: 213.229.7520                    GIBSON, DUNN & CRUTCHER LLP
            8                                               555 Mission Street
                 VERONICA S. MOYÉ (Texas Bar No.            San Francisco, CA 94105-0921
            9    24000092; pro hac vice)                    Telephone: 415.393.8200
                 vmoyé@gibsondunn.com                       Facsimile: 415.393.8306
           10    GIBSON, DUNN & CRUTCHER LLP
                 2100 McKinney Avenue, Suite 1100
           11    Dallas, TX 75201
                 Telephone: 214.698.3100
           12    Facsimile: 214.571.2900
           13    Attorneys for Defendant, APPLE INC.
           14

           15                                 UNITED STATES DISTRICT COURT
           16                            NORTHERN DISTRICT OF CALIFORNIA
           17

           18    EPIC GAMES, INC.,                           CASE NO. 20-CV-05640-YGR

           19                   Plaintiffs,

           20         v.                                    NOTICE OF ERRATA REGARDING
                                                            FILING OF UNREDACTED FINAL
           21    APPLE INC.,                                VERSIONS OF EXPERT WRITTEN
                                                            DIRECT TESTIMONY
           22                   Defendant.
                                                            The Honorable Yvonne Gonzalez Rogers
           23

           24

           25

           26

           27

           28

Gibson, Dunn &              NOTICE OF ERRATA REGARDING FILING OF UNREDACTED FINAL VERSIONS
Crutcher LLP
                                          OF EXPERT WRITTEN DIRECT TESTIMONY
                                                CASE NO. 20-CV-05640-YGR
                        Case 4:20-cv-05640-YGR Document 745 Filed 05/24/21 Page 2 of 2


            1            On May 23, 2021, Defendant Apple Inc. (“Apple”) filed pursuant to the Court’s instruction on
            2    May 21, 2021 unredacted final versions of the written direct testimony of its experts in the above-
            3    captioned case. The redline annotations were inadvertently omitted for the following two documents:
            4       •    Written Direct Testimony of Professor Lorin Hitt (Ex. Expert 6) (ECF 742-1)
            5       •    Written Direct Testimony of James E. Malackowski (Ex. Expert 12) (ECF 742-6).
            6    Apple hereby replaces the previously filed versions of Ex. Expert 6 (ECF 742-1) and Ex. Expert 12
            7    (ECF 742-6) with the enclosed versions.
            8

            9

           10
                 DATED: May 24, 2021                          GIBSON, DUNN & CRUTCHER LLP
           11

           12
                                                              By:          /s/ Rachel S. Brass
           13                                                                  Rachel S. Brass
           14                                                 Attorney for Defendant Apple Inc.
           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
                                                                    1
Gibson, Dunn &                NOTICE OF ERRATA REGARDING FILING OF UNREDACTED FINAL VERSIONS
Crutcher LLP
                                            OF EXPERT WRITTEN DIRECT TESTIMONY
                                                  CASE NO. 20-CV-05640-YGR
